DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-16 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 01/10/2020, 05/25/2021, and 05/09/2022 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 lines 5-6 recite “extracting … for a given sample tube a plurality of candidates in each image of the series of images”.  (1) The term “candidates” is not a well-known and conventional term in the art and it is unclear what applicants are attempting to define by the term “a plurality of candidates”.  Is a given sample tube a candidate?  Is an image among the series of images considered a candidate? (2) If applicants are intending for the term candidate to refer to a particular sample tube, it is unclear how there can be a plurality of candidates in each image for the given sample.  What is a candidate with respect to the sample and series of images and how are there a plurality of candidates for a given sample in each image?  A similar rejection is made with respect to claim 9.
Claims 2-8 are also rejected by their dependency from claim 1.
Claims 10-16 are also rejected by their dependency from claim 9.

Claim 1 line 7-9 recites “computing … a plurality of consistency scores … from possible combinations of the plurality of candidates”.  (1) The term “consistency scores” is not a well-known and conventional term in the art and it is unclear what applicants are attempting to define by this term. Are the consistency scores being computed with respect to the images, the tubes, the trays, or all of the above?  What values or criteria are used in computing the consistency score and how are they being computed?  (2) It is unclear how the possible combinations of the plurality of candidates are being determined.  A similar rejection is made with respect to claim 9.

Claim 1 lines 11-12 recite “selecting … a true tube top circle … based on a highest consistency score”.  (1) The term “a true tube top circle” is not a well-known and conventional term in the art and it is unclear what applicants are attempting to define by this term.  Are applicants referring to the diameter of the tube?  Are applicants referring to a cover or cap on the tube?  What would or would not define a true tube top circle?  (2) The claims do not lay forth any steps for determining how a highest consistency score is determined and it is unclear what would or would not define the highest consistency score.  A similar rejection is made with respect to claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollack (US 2016/0025757; hereinafter “Pollack”)

Regarding claim 1, Pollack discloses a method of using image-based tube top circle detection (Pollack; fig. 6, [0071]), the method comprising: 
receiving, from at least one camera, a series of images of a tray, the tray comprising a plurality of tube slots, each tube slot configured to receive a sample tube, the series of images of the tray being acquired via the at least one camera (Pollack discloses system 500 for characterizing, through image analysis, tube trays 120 and tubes 130 contained thereon held in a drawer 110, and an image capture system 140 that includes a left camera 542 and a right camera 544; fig. 5A in view of fig. 1, [0061].  The image capture system 140 captures and stores each row in three adjacent images to provide two oblique perspectives where each row of tubes is at the bottom of an image and the top of an image, and one substantially central perspective of each row; figs. 2c & 2f, [0049-0051, 0064, 0072]. For example, where a tray comprises 10 rows, twelve images of the tray are taken at twelve sequential imaging positions; [0064].  The method comprises downloading, or receiving, by a processor 520, the images stored in the image capture controller 546 at step 614; figs. 5B & 6, [0030, 0073]); 
extracting, using a processor, for a given sample tube a plurality of candidates in each image of the series of images (Pollack discloses the image capture system 140 captures more than one row at a time, the rows of tubes 130 are captured from multiple perspectives, providing for depth and perspective information to be captured in the images for each tube 130; [0049-0051, 0064, 0072].  The method comprising processing the images by the processor 520 to determine characteristics of the tubes 130 and/or the tray 120 at step 616; fig. 6, [0073].  Accordingly, a step of extracting the two oblique perspectives and one substantially central perspective of each row of tubes 130 from the twelve sequentially imaged position by the processor 520 for a given sample tube 130 must be performed to achieve the step of determining characteristics of the tubes 130 in step 616); 
computing, using the processor, a plurality of consistency scores, each of the plurality of consistency scores between candidates across images in the series of images from possible combinations of the plurality of candidates (Pollack discloses the method comprises processing the images by the processor 520 to determine characteristics of the tube 130 and/or the tray 120 at step 616; fig. 6, [0073].  Specifically, Pollack discloses the tubes 130 are captured as a bottom portion of an image (from an oblique perspective) when the preceding row is substantially centered beneath the image capture system 140, that single row may then appear substantially centered in an image (from a substantially top-down perspective) when the row of tubes 130 itself is substantially centered beneath the image capture system 140, and that single row may appear in the top portion of an image (from another oblique perspective) when the subsequent row of tubes 130 are centered or substantially centered beneath the image capture system; [0050].  The information obtained from the images enables properties to be determined including a center point of each tube in the set 130 (e.g., the x-y location determined by correlating image features corresponding to a tube holder); a height of each tube (e.g., correlated to the pixel distance of the top of the tube between two adjacent images); a diameter of each tube (e.g., by observing the pixel size of the circle or oval formed at the top of each tube or by the pixel distance between each side of the tube in each image); [0051].  Still further, Pollack discloses the image processor  determines whether one or more tubes 130 have a cap or tube-top cup, a barcode on a top surface of a cap on one or more tubes 130, a color of a cap on one or more tubes 130, a type of a cap or tube-top cup on one or more tubes 130, an orientation (e.g., x-y-z location and/or tilt) of one or more tubes 130, and the tray slots containing a tube 130; [0074].  Accordingly, Pollack discloses computing consistency scores from two oblique and one substantially centered image of a particular row of tubes 130 from the 12 images taken from the 10 rows.  The consistency scores comprise (i) determining the possible combinations of the plurality of candidates since Pollack specifically discloses using two oblique and one substantially centered image with respect to a particular row of tubes 130 to determine information about each of the tubes; [0051], (ii) computing properties for each of the possible combinations, the properties based on characteristics of respective ones of the plurality of candidates since Pollack discloses determining a center point based on x-y location properties by correlating image features, the height based on pixel properties between two adjacent images, and diameter based on pixel properties by observing the size of the circle formed at the top of each tube, if a cap is present its color, an orientation of each tube based on its location and/or tilt, and (iii) computing the plurality of consistency scores based on the computed properties since Pollack discloses the location, height, and diameter, a type of cap or tube top and its color, and the tilt of each tube 130 are determined); 
accumulating, using the processor, the plurality of consistency scores (Pollack discloses upon determination of the tube characteristics, the image processor 524 may also store the determined characteristics in a database that is accessible to the sample handler, an automation system, and any analyzer attached to the automation system at step 618; fig. 6, [0073]); and 
selecting, using the processor, a true tube top circle for the given sample tube for each image in the series of images based on a highest consistency score between candidates across the images in the series of images (As best understood, Pollack discloses the processor determines either a diameter of each tube 130 or if a tube 130 has a cap or tube-top cup on its surface; [0051].  Accordingly, the processor selects a true tube top circle for each tube in each image in order to define the diameter of the tube or the cap on its surface).

Regarding claim 9, Pollack discloses a vision system for use in an in vitro diagnostics environment (Pollack; fig. 5A, [0061]) comprising: 
a tray comprising a plurality of tube slots arranged in a matrix of rows and columns, each tube slot configured to receive a sample tube (Pollack; fig. 1, #120, #130, [0047]); 
a surface configured to receive the tray (Pollack; fig. 1, #110, [0047]); 
at least one camera configured to capture a series of images of the tray (Pollack; fig. 5A, #542, #544, [0062]); and 
a processor (Pollack; fig. 5A, #520, [0066]) configured to: 
extract for a given sample tube a plurality of candidates in each image of the series of images (Pollack discloses the system comprises processing the images by the processor 520 to determine characteristics of the tube 130 and/or the tray 120 at step 616; fig. 6, [0073].  Specifically, Pollack discloses the tubes 130 are captured as a bottom portion of an image (from an oblique perspective) when the preceding row is substantially centered beneath the image capture system 140, that single row may then appear substantially centered in an image (from a substantially top-down perspective) when the row of tubes 130 itself is substantially centered beneath the image capture system 140, and that single row may appear in the top portion of an image (from another oblique perspective) when the subsequent row of tubes 130 are centered or substantially centered beneath the image capture system; [0050].  Accordingly, a step of extracting the two oblique perspectives and one substantially central perspective of each row of tubes 130 from the images, by the processor 520, for a given sample tube 130, must be performed to achieve the step of determining characteristics of the tubes 130 in step 616);  -21-WO 2019/013961PCT/US2018/039283 
compute a plurality of consistency scores, each of the plurality of consistency scores between candidates across images in the series of images from possible combinations of the plurality of candidates (Pollack discloses the system processes the images by the processor 520 to determine characteristics of the tube 130 and/or the tray 120 at step 616; fig. 6, [0073].  Specifically, Pollack discloses the tubes 130 are captured as a bottom portion of an image (from an oblique perspective) when the preceding row is substantially centered beneath the image capture system 140, that single row may then appear substantially centered in an image (from a substantially top-down perspective) when the row of tubes 130 itself is substantially centered beneath the image capture system 140, and that single row may appear in the top portion of an image (from another oblique perspective) when the subsequent row of tubes 130 are centered or substantially centered beneath the image capture system; [0050].  The information obtained from the images enables properties to be determined including a center point of each tube in the set 130 (e.g., the x-y location determined by correlating image features corresponding to a tube holder); a height of each tube (e.g., correlated to the pixel distance of the top of the tube between two adjacent images); a diameter of each tube (e.g., by observing the pixel size of the circle or oval formed at the top of each tube or by the pixel distance between each side of the tube in each image); [0051].  Still further, Pollack discloses the image processor determines whether one or more tubes 130 have a cap or tube-top cup, a barcode on a top surface of a cap on one or more tubes 130, a color of a cap on one or more tubes 130, a type of a cap or tube-top cup on one or more tubes 130, an orientation (e.g., x-y-z location and/or tilt) of one or more tubes 130, and the tray slots containing a tube 130; [0074].  Accordingly, Pollack discloses computing consistency scores from two oblique and one substantially centered image of a particular row of tubes 130 from the images taken by the image capture system 140.  The consistency scores comprise (i) determining the possible combinations of the plurality of candidates since Pollack specifically discloses using two oblique and one substantially centered image with respect to a particular row of tubes 130 to determine information about each of the tubes; [0051], (ii) computing properties for each of the possible combinations, the properties based on characteristics of respective ones of the plurality of candidates since Pollack discloses determining a center point based on x-y location properties by correlating image features, the height based on pixel properties between two adjacent images, and diameter based on pixel properties by observing the size of the circle formed at the top of each tube, if a cap is present its color, an orientation of each tube based on its location and/or tilt, and (iii) computing the plurality of consistency scores based on the computed properties since Pollack discloses the location, height, and diameter, a type of cap or tube top and its color, and the tilt of each tube 130 are determined); 
accumulate the plurality of consistency scores (Pollack discloses upon determination of the tube characteristics, the image processor 524 may also store the determined characteristics in a database that is accessible to the sample handler, an automation system, and any analyzer attached to the automation system at step 618; fig. 6, [0073]); and 
select a true tube top circle for the given sample tube for each image in the series of images based on a highest consistency score between candidates across the images in the series of images (As best understood, Pollack discloses the processor determines either a diameter of each tube 130 or if a tube 130 has a cap or tube-top cup on its surface; [0051].  Accordingly, the processor selects a true tube top circle for each tube in each image in order to define the diameter of the tube or the cap on its surface).  

Regarding claims 2 and 10, Pollack discloses the method of claim 1 and system of claim 9 above, wherein computing the plurality of consistency scores comprises: 
determining, using the processor, the possible combinations of the plurality of candidates (Pollack discloses using two oblique and one substantially centered image with respect to a particular row of tubes 130 to determine information about each of the tubes; [0051]); 
computing, using the processor, properties for each of the possible combinations, the properties based on characteristics of respective ones of the plurality of candidates (Pollack discloses determining a center point based on x-y location properties by correlating image features, the height based on pixel properties between two adjacent images, and diameter based on pixel properties by observing the size of the circle formed at the top of each tube, if a cap is present its color, an orientation of each tube based on its location and/or tilt; [0051, 0074]); and 
computing, using the processor, the plurality of consistency scores based on the computed properties (Pollack discloses the location, height, and diameter, a type of cap or tube top and its color, and the tilt of each tube 130 are determined; [0074]).  

Regarding claim 3 and 11, Pollack discloses the method of claim 2 and system of claim 10 above, further comprising saving the computed properties in a lookup table (Pollack; [0076]).  

Regarding claims 4 and 12, Pollack discloses the method of claim 2 and system of claim 10 above, wherein the properties comprise one or more of circle diameter, circle center location, circle height, and circle center offset (Pollack; [0074]).  

Regarding claims 5 and 13, Pollack discloses the method of claim 2 and system of claim 10 above, wherein the properties comprise one or more of shape, color, and texture across image patches (Pollack; [0074]).  

Regarding claims 6 and 14, Pollack discloses the method of claim 1 and system of claim 9 above, wherein the tray is configured to fit within a portion of a drawer movable between an open position and a closed position and the image of the tray is acquired via the at least one camera as the drawer is moved between the open and the closed position (Pollack; fig.1, #110, [0047, 0057]).  

Regarding claims 7 and 15, Pollack discloses the method of claim 1 and system of claim 9 above, wherein the given sample tube in the series of images comprises the given sample tube in a plurality of different viewpoints (Pollack; [0051]).  

Regarding claims 8 and 16, Pollack discloses the method of claim 1 and system of claim 9 above, further comprising analyzing the true tube top circle for the given sample tube to determine tube categories and tube characteristics (Pollack discloses the cap can indicate priority, type, or other status information; [0052])

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Silbert (US 2013/0065797) discloses machine vision and imaging processing for a sample aspiration device. 
Tanoue (US 2013/0333490) discloses an image capture device installed in an autosample and captures image data of a rack and vials to acquire information about the position and sample information for each vial.
Haddad (US 2013/0345894) discloses an imaging system to determine a height using measured pixel space and distance.
Li (US 2014/0063241) discloses a processor that performs 3D tracking of sample tubes and the geo0metric analysis of multiple images generated by a camera. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                      

/Benjamin R Whatley/Primary Examiner, Art Unit 1798